Exhibit 2.3 IRREVOCABLE PROXY AND VOTING AGREEMENT This IRREVOCABLE PROXY AND VOTING AGREEMENT (this “ Agreement ”), dated as of July 1, 2013, is entered into by and among First National Security Company, an Arkansas corporation (the “ Company ”), and Bear State Financial Holdings, LLC (the “ Majority Shareholder ”). Capitalized terms used but not separately defined herein shall have the meanings assigned to such terms in the Merger Agreement (as defined below). RECITALS WHEREAS, in order to induce Company to enter into an Agreement and Plan of Merger dated as of the date hereof (the “ Merger Agreement ”) with First Federal Bancshares of Arkansas, Inc., an Arkansas corporation (“Parent”), Company has requested the Majority Shareholder, and the Majority Shareholder has agreed, to enter into this Agreement with respect to all shares of common stock of the Parent that the Majority Shareholder beneficially owns or may hereafter acquire (collectively, the “ Shares ”); NOW THEREFORE, in consideration of the terms and conditions set forth below, the parties agree as follows: Section 1. Voting Agreement . (a) The Majority Shareholder hereby irrevocably and unconditionally agrees to vote all Shares that the Majority Shareholder is entitled to vote, at the time of any vote to approve and adopt the Merger Agreement, the Merger and all agreements related to the Merger and any actions related thereto at any meeting of the shareholders of the Parent, and at any adjournment thereof, at which such Merger Agreement and other related agreements (or any amended version thereof), or such other actions, are submitted for the consideration and vote of the shareholders of the Parent, in favor of the approval and adoption of the Merger Agreement, the Merger and the transactions contemplated by the Merger Agreement. (b)The Majority Shareholder hereby agrees that it will not vote any Shares that the Majority Shareholder is entitled to vote in favor of the approval of any (i) Parent Competing Transaction, (ii) reorganization, recapitalization, liquidation or winding up of the Parent or any other extraordinary transaction involving the Parent, (iii) corporate action the consummation of which would frustrate the purposes, or prevent or delay the consummation, of the transactions contemplated by the Merger Agreement or (iv) other matter relating to, or in connection with, any of the foregoing matters. (c)Notwithstanding the foregoing paragraphs 1(a) and (b) above, in the event the Parent is entitled to exercise its rights to terminate the Merger Agreement under Section 9.1 thereof, nothing contained herein shall prevent the Majority Shareholder from taking such action, in its capacity as an officer, director or shareholder of the Parent, as may be necessary to properly assert such rights. 1 (d)With respect to any Shares held of record on behalf or for the benefit of the Majority Shareholder or its immediate family by a custodian or trustee (including shares held in an IRA account or self-employed profit sharing account), the Majority Shareholder agrees to take such action as may be necessary to cause the custodian or trustee to vote such Shares in accordance with the provisions of paragraphs 1(a) and (b) above. Section 2.
